OPINION ON PETITION TO REHEAR
W. M. LEECH, Special Justice.
A petition to rehear has been filed in this cause relying in part upon the law of search and seizure. This action however, is not criminal, rather it is a civil action brought by the State to enforce the regulations of the Department of Revenue concerning the transportation of intoxicating liquors within and through this state. Said regulations required certain documentary evidence in order to legitimately transport intoxicating liquors which Stroupe did not have.
The thrust of petitioner’s defense is that the regulations of the Department of Revenue violate the Commerce Clause of the Constitution of the United States. This question was fully discussed in our original opinion and will not be discussed further. In addition, petitioner contends that the outcome of the criminal case in the General Sessions Court should control. We hold, however, that what occurred in the General Sessions Court is immaterial. This results because the interstate transportation of intoxicating liquor is controlled by the Twenty-first Amendment, and as such, the regulations of the Department of Revenue are valid. Being valid regulations, the cargo in question is contraband and as such is subject to seizure and confiscation. Moreover, Waller v. Florida, 397 U.S. 387, 90 S.Ct. 1184, 25 L.Ed.2d 435 (1970), has no application in the case sub judice because Waller only held that a conviction or acquittal in a municipal court is a bar to a subsequent prosecution for the same offense in a state court. Herein, Stroupe is not being criminally prosecuted, but rather his cargo of contraband beer is being confiscated. This being true, it is clear that Waller is inapplicable.
The petition to rehear is therefore denied.
DYER, C. J., and CHATTIN, Mc-CANLESS and FONES, JJ., concur.